DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed February 24th, 2022, have been entered. Claims 21-40 remain pending in the application. Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed November 24th, 2021. 

Response to Arguments
Applicant's arguments filed February 24th, 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to independent claim 21 under 35 U.S.C. § 103 that the combination of Ormsby (US 2008/0015570) in view of Gilbert (US 2017/0333109) fail to disclose or suggest at least the combination of features recited in amended claim 21 have been considered. 

In regard to applicant’s argument on Pages 9-10 that neither Ormsby or Gilbert suggest at least the combination of the features of an electrosurgical instrument which includes two separate energy delivery systems for delivering two different types of energy, and that Ormsby and Gilbert both disclose an instrument with a single energy 
Ormsby has two different systems, one explicitly for energy delivery: an antenna system for delivering microwave energy and a system capable of delivering energy comprising ECG electrodes and wires wherein the ECG electrodes could be a different type of electrode ([0064]: “The electrode or electrodes in these embodiments may be ECG or other types of electrodes” such that “other types of electrodes” could ones directly intended for applying energy) such that one could modify the device to change one of the systems. It would be a simple substitution to replace the electrodes and their energy delivery/output and it would therefore be possible to use Ormsby’s device with two different types of energy and to therefore modify Ormsby’s device to further detail those energy delivery systems
Gilbert has two different types of energy and directly states a motivational reason of why one would combine thermal RF ablation with electroporation: [0005] that “Subjecting the tissue to heating during IRE increases effectiveness of the IRE waveform”. However, when considering this in view of Ormsby, who has two separate systems where one of which has electrodes that may be of a different type, the combination of Ormsby and Gilbert would suggest an electrosurgical instrument which includes two separate energy delivery systems for delivering two different types of energy. Gilbert is only used to provide motivation of why one would combine RF heating 
In regards to applicant’s argument on Page 10 that one of ordinary skill in the art would understand that the requirements for a sensor cable and a sensor electrode differ from those of an energy delivery cable and an energy delivery electrode to which the Examiner acknowledges but also respectfully disagrees on the grounds that Ormsby discloses that “The electrode or electrodes in these embodiments may be ECG or other types of electrodes” in [0064] and therefore, could be any type of electrode used in electrosurgical procedures and could be equated to an electrode capable of delivering energy. Gilbert’s disclosure was used to show the specific type of energy delivery. The combination of Ormsby and Gilbert was used to show that type of energy delivery through a cable. Additionally, most wires/cables are capable of delivering and detecting energy (i.e. they transmit energy and the direction is arbitrary) and while certain types of wires may have different energy capacities/ratings, unless it is specifically stated, the wire is still capable of delivering different signals if any amount of energy is being transmitted. 
In regards to applicant’s argument on Pages 10-11 that the combination of Ormsby and Gilbert would result in proving the electroporation waveform via the existing electrical pathway, the Examiner respectfully disagrees. The combination is of Ormsby (two pathways- one for energy delivery, the other for sensing but modifiable to deliver energy) in view of Gilbert (two waveforms) where the modification is Ormsby’s coaxial transmission line and radiating tip with electrodes and wires where the wires and electrodes convey Gilbert’s electroporation waveform, not any modifications to Gilbert’s .  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, this is a simple substitution that would yield predictable results (see MPEP § 2143: (B) Simple substitution of one known element for another to obtain predictable results) wherein switching the ECG electrodes and wires of Ormsby (which are already disclosed as being replaceable) to the electrodes and wires capable of being used for electroporation of Gilbert would predictably result in a device with two transmission lines and delivers two different types of energy. 
However, the arguments with respect to claims 21-40 are now moot based on the new grounds of rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 31, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 26, 32, 34, 35 & 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ormsby et al. (U.S. Pub. No. 2008/0015570), herein referred to as “Ormsby” in view of Gilbert (U.S. Pub. No. 2017/0333109), herein referred to as “Gilbert”. 
Regarding claim 21, Ormsby discloses an electrosurgical instrument (coaxial cable device 20) for delivering microwave electromagnetic (EM) energy (Abstract) to biological tissue at a treatment site, the electrosurgical instrument comprising: 

a radiating tip (RF antenna 60, Fig. 2) mounted at a distal end (80) of the coaxial transmission line (20) and configured to receive the microwave EM energy from the coaxial transmission line and configured to emit the microwave EM energy as a field around the radiating tip (The RF antenna is adapted to receive and radiate electromagnetic energy; the power of the electromagnetic field transmitted is substantially normal to the longitudinal axis of the RF antenna [0039]); 
an auxiliary transmission line (78, ECG wires) extending along the coaxial transmission line towards the radiating tip (Figs. 4 & 5), the auxiliary transmission line (78) being arranged to convey the EM energy (wherein 78 comprises a wire that is capable of conveying electromagnetic energy); 
and a microelectrode array (ECG electrodes 76, Fig. 3) mounted on the radiating tip and electrically connected to the auxiliary transmission line (ECG wires 78), 
wherein the microelectrode array (76) is configured to receive the EM energy from the auxiliary transmission line (78, a wire capable of receiving electromagnetic energy and electrodes capable of receiving energy). 
Although Ormsby discloses an auxiliary transmission line (78) and a microelectrode array (76) installed at the distal portion (80) and that they may be other types of electrodes ([0059]) and that the system could be adapted to be powered by a direct current source ([0069]; where pulsed DC is electroporation), Ormsby does not having the electroporation waveform and the microelectrode array is configured to receive the EM energy having an electroporation waveform from the auxiliary transmission line to thereby generate an electric field at the radiating tip for electroporation of biological tissue. 
However, Gilbert discloses an electrosurgical instrument (14) for delivering electromagnetic (EM) energy and for delivering EM energy having an electroporation waveform (radio frequency (ablation) waveform and electroporation waveform, Abstract), and
the auxiliary transmission line being arranged to convey the EM energy having the electroporation waveform (the proximal portion 22 of the elongate body 20 may be coupled to a handle 30, which may include various ports (not shown) for electrical and fluid connectors [0028], current is supplied to one or more of the electrodes 26 of the electrosurgical instrument 14 by the generator 200 via a supply line 36 that is connected to the generator 200, [0029], the generator 200 is configured to generate an IRE waveform 400, [0040]); and
a microelectrode array (26) mounted on the tip (distal portion 24) and electrically connected to the auxiliary transmission line (the proximal portion 22 of the elongate body 20 may be coupled to a handle 30, which may include various ports (not shown) for electrical and fluid connectors [0028]),
wherein the microelectrode array is configured to receive the EM energy having the electroporation waveform from the auxiliary transmission line to thereby generate an electric field at the radiating tip for electroporation of biological tissue (the generator 200 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the ECG electrodes and wires of the ablation device of Ormsby to functionalize them to deliver electroporation energy as taught by Gilbert for the purpose of delivering electroporation energy to target tissue through an electrosurgical system that generates an electroporation waveform and an RF heating waveform to enable irreversible electroporation to ablate substantial volumes of tissue without the adverse thermal effects of conventional monopolar or bipolar electrosurgical procedures (Gilbert: Abstract, [0001], [0004], [0026]). The modification is to Ormsby’s device (which has two separate pathways) such that the ECG electrodes/wire are now modified to the functionality of Gilbert’s electrodes/wires for delivering EM energy having an electroporation waveform. The rest of the device is still that of Ormsby such that the combination yields a device capable of delivering two different type of energy through two separate pathways. 
Regarding claim 22, Ormsby discloses a modification wherein the radiating tip (RF antenna 60) comprises a dielectric cap (dielectric sleeve 332) mounted at the distal end (310) of the coaxial transmission line, and wherein the microelectrode array (312, 330; although two electrodes are illustrated in FIG. 10, in other embodiments one 
Regarding claim 26, Ormsby discloses wherein the inner conductor (50) of the coaxial transmission line (20) is hollow (lumen 24) to define a longitudinally extending passage (see Figs. 4 & 5, the central lumen 24 is disposed within inner conductor 50), and wherein the auxiliary transmission line (78) passes though the longitudinally extending passage (see Figs. 4 & 5, the wires 78 are disposed within the central lumen 24). 
Regarding claim 32, Ormsby discloses wherein the microelectrode array (76) is configured to be secured on one or more sheets that wrap around the radiating tip (mounted on or embedded in an outer, non-conductive surface layer of the cable at the distal end ([0012]); where the distal end comprises radiating tip 60 and the outer layer is layer 65 and is described as an outer coating layer or end cap in [0038]). 
Regarding claim 34, Ormsby discloses wherein the coaxial transmission line (20) and the auxiliary transmission line (wires 78) extend along or within a flexible shaft (flexible tubular body 32) (see Figs. 1, 4 & 5, [0033], [0043]). 
Regarding claim 35, Ormsby discloses an electrosurgical apparatus (20) for delivering microwave electromagnetic (EM) energy to biological tissue ([0032]) at a treatment site, the apparatus comprising: 
an electrosurgical generator (35, labeled "RF generator and control unit" in Fig. 1) arranged to output a first signal comprising the microwave EM energy ([0039]),
the electrosurgical instrument (20, according to claim 21- see above rejection of claim 21) connected to the electrosurgical generator ([0030]), 

but fails to disclose a second signal comprising the EM energy having the electroporation waveform and wherein the auxiliary transmission line is arranged to convey the second signal.
However, Gilbert discloses an electrosurgical apparatus (10) for delivering electromagnetic (EM) energy and for delivering EM energy having an electroporation waveform (radiofrequency (ablation) waveform and electroporation waveform, Abstract) and a second signal comprising electromagnetic energy having an electroporation waveform ([0005], the generator can generate two waveforms sequentially, where the electroporation waveform is an arbitrary second signal) and wherein the auxiliary transmission line is arranged to convey the second signal (the proximal portion 22 of the elongate body 20 may be coupled to a handle 30, which may include various ports (not shown) for electrical and fluid connectors [0028]; where the modification of Ormsby’s wires to the functionality of Gilbert’s is detailed for claim 21, above). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the singular RF output of Ormsby in view of Gilbert, who includes RF and electroporation waveform outputs for the purpose of generating two waveforms and such that the RF waveform preheats the tissue prior to electroporation, to increase the effectiveness of the electroporation waveform, as taught by Gilbert (Fig. 5, [0005], [0044]). 
Regarding claim 36, Ormsby discloses wherein the electrosurgical generator comprises a pulse generator (35, labeled “RF generator and control unit in Fig. 1 as a 
However, Gilbert discloses wherein the electrosurgical generator comprises a pulse generator circuit for generating the second signal (an electrosurgical generator including a non-resonant power converter having one or more switching elements controlled by a switching waveform (e.g. a pulse-width modulated waveform) generated by a controller, where the switching element is capable of generating a pulsed electroporation waveform [0005]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the generator of Ormsby in view of Gilbert, who includes a generator capable of producing a pulsed electroporation waveform for the purpose of generating an electroporation waveform capable of generating an electrical field sufficient to porate cellular membranes without the adverse thermal effects of conventional monopolar or bipolar electrosurgical procedures, as taught by Gilbert ([0004], [0005]).  

Claims 23 & 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ormsby in view of Gilbert as applied to claim 21 above, and further in view of Nigel (WO 00/49957), herein referred to as “Nigel”. 
Regarding claim 23, Ormsby discloses a coaxial transmission line (20) with a radiating antenna (60), but Ormsby in view of Gilbert fails to disclose that the inner conductor extends beyond a distal end of the outer conductor as a conductive finger to form a radiating antenna structure. 

Regarding claim 33, Ormsby discloses a radiating tip (60) and a coaxial transmission line (20) but Ormsby in view of Gilbert fails to disclose an impedance transformer mounted between the radiating tip and the coaxial transmission line. 
However, Nigel discloses an impedance transformer (310) mounted between the radiating tip (dielectric body 250 that envelops antenna 240) and the coaxial transmission line (120 (see Figs. 2 & 3; page 4, last paragraph; page 5, last paragraph). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the antenna of Ormsby in view of Gilbert, further in view of Nigel to include an impedance transformer for the purpose of reducing reflection of radiation from the coaxial cable at the boundary between it and the dielectric body, as taught by Nigel (page 5, last paragraph).

Claims 24, 27, 28, 37 & 39 are rejected under 35 U.S.C. 103 as being unpatentable over Ormsby in view of Gilbert as applied to claims 21 & 36 above, and further in view of Sherman et al. (U.S. Pub. No. 2014/0066913), herein referred to as “Sherman”.
Regarding claim 24, Ormsby discloses the EM energy ([0032]) but Ormsby in view of Gilbert fails to disclose that the EM energy having the electroporation waveform is a radiofrequency or low frequency EM signal.  
However, Sherman discloses that the EM energy having the electroporation waveform is a radiofrequency signal ([0016]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the signal output of Ormsby in view of Gilbert, further in view of Sherman’s radiofrequency electroporation waveform signal for the purpose of electroporation through maintaining the tissue surface temperatures below a threshold temperature that causes unintentional charring or the formation of micro emboli, and additionally, does not cause patient discomfort or pain, as taught by Sherman ([0032]).  
Regarding claim 27, Ormsby discloses a microelectrode array (76) but Ormsby in view of Gilbert fails to disclose wherein the auxiliary transmission line comprises a first pole conductive element and a second pole conductive element, and wherein the microelectrode array comprises a plurality of electrode elements in electrical contact with one or other of the first pole conductive element or the second pole conductive element.   
However, Sherman discloses wherein the auxiliary transmission line comprises a first pole conductive element and a second pole conductive element (30 in Fig. 1 & [0019], where the handle 30 may include various ports for electrical and fluid connectors, leads, junctions, or tubes- the auxiliary line with first and second poles are implied features not explicitly disclosed but would be necessary for the subsequent disclosed functionality of the device), and wherein the microelectrode array (26, such as 
Regarding claim 28, Ormsby discloses a plurality of electrode elements (76) but Ormsby in view of Gilbert fails to disclose wherein the plurality of electrode elements are arranged in one or more oppositely poled electrode element pairs. 
However, Sherman discloses wherein the plurality of electrode elements (26, such as an array [0024]) are arranged in one or more oppositely poled electrode element pairs (where electrode 26A may apply energy at 0°, electrode 26B may apply energy at 180° out of phase from electrode 26A, electrode 26C may apply energy at 0° (same phase as electrode 26A), and electrode 26D may apply energy at 180° out of phase from electrode 26C ([0024], [0025]), which is a functional equivalency of being arranged in one or more oppositely poled electrode element pairs). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the electrode polarity of Ormsby in view of Gilbert, further in view of Sherman for the 
Regarding claim 37, Ormsby discloses a generator (35, labeled “RF generator and control unit” in Fig. 1) but Ormsby in view of Gilbert (the pulse generator circuit- see rejection for claim 36 above) fails to disclose one or more rapid switching elements capable of switching ON/OFF a source voltage at a selected frequency. 
However, Sherman discloses a pulse generator circuit comprising one or more rapid switching elements capable of switching ON/OFF a source voltage at a selected frequency (an RF energy generator (16) capable of delivering RF energy in multiple ON/OFF cycles during electroporation [0020]; additionally, the generator 16 may be programmable to manipulate characteristics of the energy output, such as the ON cycle percentage of the total duty cycle, the voltage, and the number of ON/OFF sequences [0022]; where programming the number of ON/OFF sequences is a selected frequency). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the generator of Ormsby in view of Gilbert, further in view of Sherman for the purpose of creating quick bursts of high-voltage energy to create pores in membranes of target tissue cells, but not damaging the tissue with heat, as taught by Sherman ([0020]).  
Regarding claim 39, Ormsby discloses a generator (35) and Gilbert discloses an electroporation waveform delivered along the auxiliary transmission line (Gilbert: the proximal portion 22 of the elongate body 20 may be coupled to a handle 30, which may include various ports (not shown) for electrical and fluid connectors [0028], current is supplied to one or more of the electrodes 26 of the electrosurgical instrument 14 by the one or more of: a pulse width in the range from 1 ns to 10 ms, a pulse amplitude in the range of 10 V to 10 kV, or a duty cycle equal to or less than 50%. 
However, Sherman discloses an electroporation waveform having: a pulse amplitude in the range of 10 V to 10 kV (if only electroporation is desired, the generator (16) may be programmed to deliver energy at between approximately 500 and approximately 2000 V or greater (for example, 3000 V; "electroporation voltage") to all of the plurality of electrodes (26) [0027]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the output of Ormsby in view of Gilbert, further in view of Sherman for the purpose of producing an output that is capable of only electroporating based on the programmed electroporation energy voltage, as taught by Sherman ([0027]). 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ormsby in view of Gilbert as applied to claim 21 above, and further in view of Askin et al. (U.S. Pub. No. 2011/0237921), herein referred to as “Askin”. 
Regarding claim 25, Ormsby discloses an auxiliary transmission line (that the electrodes (76) are connected to control unit (35) by ECG wires (78)) but Ormsby in 
However, Askin discloses an auxiliary transmission line that comprises a twisted pair cable (in the design of flexible devices, Askin specifies the use of twisted pair cables ([0036])). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the ECG wires of Ormsby in view of Gilbert, further in view of Askin who discloses the use of twisted pair cables for the purpose of enabling device flexibility as taught by Askin ([0036]). 

Claims 29 & 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ormsby as modified by Gilbert and Sherman as applied to claims 27 & 28 above, and further in view of Eggers et al. (U.S. Pat. No. 5697882), herein referred to as “Eggers”. 
Regarding claim 29, Ormsby discloses electrode elements (76) but Ormsby in view of Gilbert and Sherman fails to teach that the electrode elements in each oppositely poled electrode element pair are spaced from each other at a distance of 0.1 to 0.5 mm. 
However, Eggers discloses wherein the electrode elements in each oppositely poled electrode element pair (an electrode array (58), possibly in a bipolar array (col. 20, lines 10-13)) are spaced from each other at a distance of 0.1 to 0.5 mm (the terminals are spaced apart by a distance in the range from about one-half diameter to one diameter (of the electrodes) (col. 10, lines 17-24) and that the electrode diameters range from about 0.01 mm to 2 mm, preferably from 0.1 mm to 0.5 mm (col. 9 lines 61-
Regarding claim 30, Ormsby discloses a plurality of electrode elements (76) but Ormsby in view of Gilbert and Sherman fails to disclose that the electrodes protrude from the surface of the radiating tip.
However, Eggers discloses that each of the plurality of electrode elements protrudes from the surface of the radiating tip (the individual electrode terminals 58 will protrude over the electrode array surface 82 (Figs. 2B & 3, col. 16 lines 51-52)). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the electrode surface structure of Ormsby in view of Gilbert and Sherman, further in view of Eggers for the purpose of increasing the electrode area and henceforth the amount of energy applied, as taught by Eggers (col. 10 lines 15-17).  

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Ormsby as modified by Gilbert and Sherman as applied to claim 27 above, and further in view of Toth et al (U.S. Pub. No. 2016/0082180), herein referred to as “Toth”. 
Regarding claim 31, Ormsby further discloses wherein each of the plurality of electrode elements is a nanoscale conductive structure (the electrodes’ conductive 
However, Toth discloses a nanoscale conductive structure having at least one dimension equal to or less than 100 nm and preferably equal to or less than 10 nm (an electrode in accordance with the present disclosure may include a PEDOT film hybridized with gold nanoparticles (e.g., gold particles with diameter less than 20 nm, less than 15 nm, etc. [0258]; where less than 15 nm includes less than 100 nm & equal to 10 nm and an electrode comprising nanoparticles with a set diameter is a dimension). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the electrode structure of Ormsby in view of Gilbert and Sherman to the nanoscale dimensions of Toth for the purpose of providing a microscopic interface, as taught by Toth ([0257]).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Ormsby modified by Gilbert and Sherman as applied to claim 37 above, and further in view of Goble et al. (U.S. Pub. No. 2005/0113820), herein referred to as “Goble”. 
Regarding claim 38, Ormsby discloses an electrosurgical apparatus (100) but Ormsby in view of Gilbert and Sherman fails to teach of rapid switching elements comprising a pair of power MOSFETs in a push-pull configuration. 
.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Ormsby in view of Gilbert as applied to claim 35 above, and further in view of Thiel et al. (U.S. Pub. No. 2017/0112571), herein referred to as “Thiel”. 
Regarding claim 40, Ormsby discloses an electrosurgical apparatus (100) with a radiating tip (60) and flexible shaft (32) but fails to disclose it further comprising a surgical scoping device, wherein the radiating tip and flexible shaft are dimensioned to be insertable into an instrument channel of the surgical scoping device.
However, Thiel discloses comprising a surgical scoping device (a catheter system), wherein the radiating tip and flexible shaft (a tool, e.g. energy delivery device) are dimensioned to be insertable into an instrument channel (primary lumen) of the surgical scoping device (e.g. flexible endoscope, flexible bronchoscope, etc.) (see [0035]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the device dimensions of Ormsby in view of Thiel for the purpose of inserting and anchoring a channel catheter (scoping device) into a subject such that a tool (e.g. energy delivery device) can be guided in and with additional . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571)272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                /ABIGAIL M ZIEGLER/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794